HEANEY, Circuit Judge,
concurring ánd dissenting.
I concur in the majority opinion with one exception, that being the interest rate allowed on the Prudential loan. In my view, the appropriate interest rate was a question of fact to be determined by the bankruptcy court, see In Re George Buggiere Chrysler-Plymouth, 727 F.2d 1017, 1019 (11th Cir.1984), and we cannot set that decision aside unless it was clearly erroneous. In Re Greenbrook Carpet Co., 722 F.2d 659, 660-61 (11th Cir.1984). In my view, Prudential’s efforts to show that it was erroneous were clearly inadequate. Indeed, the bankruptcy court rather convincingly demonstrated that any interest rate higher than 10.5% would make it difficult for the reorganization to succeed.